                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 FREDRICK LYNN CAIN,                             §
                                                 §
                 Movant,                         §
                                                 §
 v.                                              § Civil Action No. 3:18-cv-3048-L
                                                 § (Criminal Action No. 3:16-cr-0026-L)
                                                 §
 UNITED STATES OF AMERICA,                       §
                                                 §
                 Respondent.                     §

                                             ORDER

       On October 28, 2019, United States Magistrate Judge Rebecca Rutherford entered the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 9), recommending that the court deny with prejudice pro se Movant Fredrick Lynn Cain’s

(“Movant”) motion to vacate, set-aside, or correct sentence under 28 U.S.C. § 2255 (Doc. 2). On

November 19, 2019, Movant filed his Objections (Doc. 10).

       Movant objects to the Report and reasserts that his sentence enhancement under 18 U.S.C.

§ 924(e) was unlawful because his prior state offenses did not qualify as serious drug offenses as

contemplated by the statute. Specifically, he asserts that the Magistrate Judge’s reliance on United

States v. Vickers, 540 F.3d 356 (5th Cir. 2008), and United States v.Yarbrough, F. App’x 214 (5th

Cir. 2019) are in conflict with the Supreme Court’s ruling in United States v. Mathis, 136 S. Ct.

(2016), and the Fifth Circuit’s rulings in United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016), and

United States v. Tanksley, 848 F.3d 347 (5th Cir. 2017). The Magistrate Judge addressed each of

these cases in her Report. She further noted that Movant raised this same argument on direct

appeal, relying on two other Supreme Court cases, and the Fifth Circuit affirmed his conviction

and sentence. Additionally, the Fifth Circuit held that “[a] conviction under Section 481.112(a)



Order – Page 1
qualifies for the ACCA enhancement under § 924(e).” United States v. Cain, 877 F.3d 562 (5th

Cir. 2017) (citing Vickers, 540 F.3d 356; and United States v. Winbush, 407 F.3d 703 (5th Cir.

2005)).

           After careful consideration of the pleadings, file, record, Report, and applicable law, and

having conducted a de novo review of the portions of the Report to which objections were made,

the court determines that the findings and conclusions of the magistrate judge are correct and

accepts them as those of the court. Accordingly, the court overrules Movant’s Objections (Doc.

10), denies his motion to vacate, set-aside, or correct sentence under 28 U.S.C. § 2255 (Doc. 2),

and dismisses with prejudice this action.

           Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. * The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that


*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)      Certificate of Appealability. The district court must issue or deny a certificate
           of appealability when it enters a final order adverse to the applicant. Before entering the final order,
           the court may direct the parties to submit arguments on whether a certificate should issue. If the
           court issues a certificate, the court must state the specific issue or issues that satisfy the showing
           required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
           denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
           Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

           (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
           order entered under these rules. A timely notice of appeal must be filed even if the district court
           issues a certificate of appealability.



Order – Page 2
Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.

       It is so ordered this 31st day of January, 2020.


                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 3
